Silva, J.
On April 29, 1986 Alfred W. Tamburro was given a non-criminal citation for operating a motor vehicle with defective equipment to wit: bald tires, and assessed $25.00. A hearing was requested before the magistrate who found the defendant responsible. He subsequently claimed an appeal before thejustice of the court who heard the matter de novo and found the appellant responsible.
Being aggrieved by the finding.of responsibility, the appellant brings this appeal in accordance with Massachusetts General Laws Chapter 90C, §3.
Since the appeal presents no matters of law for review by this court .it is hereby ordered dismissed.